Citation Nr: 1403617	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-28 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.

2.  Entitlement to service connection for a left knee disability, to include as due to exposure to herbicides.  

3.  Entitlement to service connection for a left eye disability, to include as secondary to service-connected hard palate carcinoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and daughter
ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel
 

INTRODUCTION

The Veteran had active service from November 1968 to November 1971, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2012 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction to decide that issue and it is referred to the AOJ for appropriate action.

The issue of entitlement to service connection for a left eye disability is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Diabetes mellitus is presumed to have been incurred in active service.  

2.  A left knee disability is not etiologically related to the Veteran's active service and left knee arthritis was not present within one year of separation from active service.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  A left knee disability was not incurred in or aggravated by active service and left knee arthritis is not presumed to have been incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the Veteran's claim of entitlement to service connection for diabetes mellitus, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim of entitlement to service connection for diabetes mellitus.  Therefore, no further development is required.

With respect to the Veteran's claim of entitlement to service connection for a left knee disability, the record shows that the Veteran was mailed a letter in September 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The September 2009 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim.

The Board also finds the Veteran has been provided adequate assistance in response to his claim.  The Veteran's service medical records are of record.  Private treatment records have been obtained.  

Additionally, the Board acknowledges that a medical opinion has not been obtained in response to the claim of entitlement service connection for a left knee disability.  VA is obliged to provide a VA examination or obtain a medical opinion when:  (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  38 C.F.R. § 3.159(c)(4) (2013); Charles v. Principi, 16 Vet. App. 370 (2002).

In this case, there is no competent evidence of record indicating that the Veteran's left knee disability is related to his active service.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim and no VA examination or medical opinion is warranted.

Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Where a Veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of termination of that service, the arthritis shall be presumed to have been incurred or aggravated in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (a) (2013).

The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases, set forth in 38 C.F.R. § 3.309, to include arthritis, continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

If a Veteran was exposed to an herbicide agent during active service and manifests diabetes mellitus type II to a degree of 10 percent any time after such service, that disability will be service connected even though there is no record of that disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. §§ 3.307, 3.309(e) (2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Diabetes Mellitus

The Veteran has asserted that he has DM as a result of his exposure to herbicides while serving in the Republic of Vietnam.  A review of the Veteran's service separation form shows that the Veteran had service in the Republic of Vietnam and is presumed to have been exposed to herbicides during active service.  A review of the post-service medical evidence of record shows that the Veteran has been diagnosed with type II diabetes mellitus and currently receives treatment for diabetes mellitus from VA.  

As the Veteran is presumed to have been exposed to herbicides during active service and has a current diagnosis of type II diabetes mellitus, the Board finds that the evidence supports the claim and entitlement to service connection for DM is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for a Left Knee Disability

The Veteran has asserted that he has a left knee disability that is related to his active service.  Specifically, the Veteran has asserted that he fell down some stairs while stationed in Germany during active service and hurt his back and that he may have hurt his knee in the fall also.  In the alternative, the Veteran has asserted that his left knee disability is related to his exposure to herbicides while serving in the Republic of Vietnam.  

A review of the service medical records is silent for complaints of or treatment for any left knee disability while in active service.  In fact, while the Veteran reported that he was hospitalized for treatment of back pain for three days following his reported fall down the stairs, there are no treatment notes pertaining to the fall contained in the service medical records.  In October 1971, the Veteran was provided a separation examination and his lower extremities were found to be normal.  At that time, the Veteran specifically marked "no" on the report of medical history to the question of whether he experienced trick or locked knee during active service.  There is no other indication from the examination report that the Veteran reported experiencing left knee pain while in active service and the Veteran's lower extremities were found to be clinically normal upon examination.  

Therefore, the Board finds that even if the Veteran did fall and injure his knee while stationed in Germany as he has reported, the fact that there was no residual knee disability found at separation shows that his reported injury was acute and transitory and fully resolved prior to his separation from active service.  

At an August 2011 VA general medical examination in conjunction with a claim of entitlement to a total disability rating based on individual unemployability, the Veteran reported that he fell down some stairs in 1968 and injured his back.  He did not report injuring his left knee at the same time.  Left knee X-rays taken at that time revealed mild to moderate degenerative joint space narrowing and small osteophytic degenerative spurs at the anterior patella.  There was no X-ray evidence of acute fracture, malalignment, or lytic destructive lesion in the left knee.  The examiner diagnosed left knee arthritis.  A medical etiology opinion was not requested or provided.  

A review of the record shows that the Veteran received medical treatment at the VA Medical Center for various disabilities, to include intermittent treatment for knee pain.  However, there is no indication from the VA Medical Center treatment notes of record that the Veteran's left knee disability has ever been linked to his active service.  Further, at his September 2012 Board hearing, the Veteran reported that he had never been told by any of his treatment providers that his left knee disability is related to his active service.  

Further, while the Veteran might sincerely believe that his current left knee disability is related to his active service and lay persons are competent to provide opinions on some medical issues, the issue of whether the Veteran's current left knee disability is related to injuries or events which occurred more than 30 years ago is a complex medical issue and falls outside the realm of common knowledge of a lay person.  The Veteran is competent to report symptoms he experienced and having fallen in service.  However, he is not competent to make medical opinions regarding diagnosis or etiology of a knee disability as those determinations require medical training.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Additionally, there is no evidenc of record indicating that the Veteran was diagnosed with left knee arthritis within one year of his separation from active service.  Further, the record does not show, and the Veteran has not reported, that he has experienced left knee pain contiuously since active service.  Therefore, presumptive service connection for left knee arthritis as a chronic disability is not applicable in this case.

Further, arthritis is not a disability which has been linked to exposure to herbicides.  Therefore, presumptive service connection for left knee arthritis as due to exposure to herbicides is not applicable in this case.  There is no competent evidence of record that otherwise links any left knee disability to exposure to herbicides.

In sum, the Veteran may have sustained an injury to his left knee during active service, but no residuals of that injury were found at separation.  There is no evidence that the Veteran was diagnosed with left knee arthritis within one year of his separation from active service or that he has complained of left knee pain that has existed since his active service.  Arthritis is not a disability for which presumptive service connection is warranted based on exposure to herbicides.  Finally, there is no competent opinion of record linking the Veteran's left knee disability to his active service.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a left knee disability is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus is granted.

Entitlement to service connection for a left knee disability is denied.


REMAND

The Board finds that additional development is required before the Veteran's remaining claim on appeal is decided.  

The Veteran has asserted that he has had a left eye disability since he underwent surgery for his service-connected hard palate carcinoma.  Specifically, the Veteran reported that he has had blurry vision in his left eye since the surgery while the right eye has remained normal.

The Board notes that service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).

Therefore, the Board finds that the Veteran should be scheduled for a VA examination to determine the nature and etiology of any currently present left eye disability, to include whether it was caused or chronically worsened by treatment for his service-connected hard palate carcinoma.

Additionally, current treatment records should be obtained before a decision is rendered with respect to this issue.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records that are not already of record.

2.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any current left eye disability.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The supporting rationale for all opinions expressed must be provided.  Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left eye disability was caused or chronically worsened by the Veteran's service-connected hard palate carcinoma, to include treatment/surgical intervention for the carcinoma.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left eye disability is due to or has been aggravated by service-connected diabetes mellitus.  The supporting rationale for any opinions expressed must be provided.  

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


